BUTTLER, P. J.,
dissenting.
The officer may have had a reasonable suspicion that a crime had been committed; however, he had no basis for reasonably believing that defendant had committed it.
The majority justifies the stop by stating that “the unlikely coincidence that a person would be at a certain place at a certain time may be sufficient to create a reasonable suspicion that the person committed a crime.” 94 Or App at 384-85. Under that rationale, anyone who happened to be in the vicinity of a suspected burglary could be stopped by the police and detained for questioning.
That is not the law. Under ORS 131.615, the question is “whether the standard of reasonable suspicion has been met by the objective test of observable facts, not by reliance on the special intuitions of the officer.” State v. Valdez, 277 Or 621, 629, 561 P2d 1006 (1977). In this case, as in State v. Fitzgerald, 36 Or App 473, 584 P2d 785 (1978), which the majority accurately summarizes, 94 Or App at 384, there were no observable *386facts that permit the inference that defendant had committed a crime. The observed facts that defendant’s car was parked a block or two from the scene of the suspected burglary, and that the car’s lights were turned on when the car was driven off in a lawful manner when the officer approached the scene, “could not have amounted to more than a basis for a hunch (i.e,, a product of the officers’ ‘special intuitions’).” State v. Fitzgerald, supra, 36 Or App at 476.
Accordingly, I dissent.